People v Vegas (2021 NY Slip Op 02641)





People v Vegas


2021 NY Slip Op 02641


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


342 KA 19-00347

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vPETER VEGAS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered January 7, 2019. The judgment convicted defendant, upon a plea of guilty, of attempted murder in the second degree, assault in the second degree, and endangering the welfare of a child (three counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), assault in the second degree
(§ 120.05 [2]), and three counts of endangering the welfare of a child (§ 260.10 [1]). Even assuming, arguendo, that defendant did not validly waive his right to appeal (see generally People v Davis, 189 AD3d 2140, 2141 [4th Dept 2020]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court